Fourth Court of Appeals
                                       San Antonio, Texas
                                              February 2, 2018

                                           No. 04-17-00823-CR

                                     IN RE Robert MARTINEZ, Jr.

                                     Original Mandamus Proceeding 1

                                                  ORDER

Sitting:         Karen Angelini, Justice
                 Rebeca C. Martinez, Justice
                 Luz Elena D. Chapa, Justice

       Relator filed a petition for writ of mandamus on December 13, 2017, requesting relief
from the trial court’s failure to take any action on his pending application for writ of habeas
corpus. On January 30, 2018, the respondent filed a copy of the trial court’s notice setting a
hearing on the application. Having considered the petition and the response, this court is of the
opinion the relator is not entitled to the relief sought. Accordingly, the petition is denied. See
TEX. R. APP. P. 52.8(a). The court’s opinion will issue at a later date.

           It is so ORDERED on February 2, 2018.


                                                            _________________________________
                                                            Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of February, 2018.



                                                            ___________________________________
                                                            KEITH E. HOTTLE,
                                                            Clerk of Court




           1
          This proceeding arises out of Cause No. 307125, styled Ex parte Robert Martinez, pending in the County
Court at Law No. 5, Bexar County, Texas, the Honorable John Longoria presiding.